 Case 18-31754-5-mcr             Doc 210 Filed 02/12/19 Entered 02/12/19 09:10:40                 Desc
                                    Main Document    Page 1 of 3


UNITED STATES BANKRUPTCY COURT                                  Hearing Date: February 13, 2019
NORTHERN DISTRICT OF NEW YORK                                   Hearing Time: 12:00 p.m.
--------------------------------------------------------        Hearing Location: Syracuse, New York

In re:

CENTERSTONE LINEN SERVICES, LLC,                                Case No. 18-31754 (Main Case)
et al.,                                                         Chapter 11
                                    Debtors.
 --------------------------------------------------------

          THE UNITED STATES TRUSTEE’S SUPPLEMENTAL OBJECTION
           TO DEBTORS’ MOTION FOR AUTHORIZATION OF THE SALE
         OF SUBSTANTIALLY ALL OF THE ASSETS OF DEBTOR ALLIANCE
                    LAUNDRY & TEXTILE SERVICE, LLC


TO THE HONORABLE MARGARET CANGILOS-RUIZ, CHIEF UNITED STATES
BANKRUPTCY JUDGE:

         William K. Harrington, United States Trustee for Region 2 (the “United States Trustee”),

in furtherance of his duties and responsibilities, set forth in 28 U.S.C. §§ 586(a)(3),(5), submits

this supplemental objection to the motion by Centerstone Linen Services, LLC, et al.,

(“Debtors”) seeking authorization for the sale of substantially all of the assets of Debtor Alliance

Laundry & Textile Services, LLC (“Alliance”) and for the Alliance to enter into agreements and

consummate all transactions related to the proposed sale, and for other related relief (the

“Motion”). In support of this supplemental objection, the United States Trustee respectfully

submits as follows:


         1.       On December 19, 2018, (“Petition Date”), Centerstone Linen Services, LLC filed

a voluntary chapter 11 petition for relief under Title 11 of the United States Code (the

“Bankruptcy Code”).

         2.       The Debtors continue to operate as a debtor in possession under Sections 1107(a)

and 1108 of the Bankruptcy Code.

                                                            1
Case 18-31754-5-mcr          Doc 210 Filed 02/12/19 Entered 02/12/19 09:10:40                 Desc
                                Main Document    Page 2 of 3


       3.      A committee of unsecured creditors was appointed on January 10, 2019.

       4.      The Motion was filed on December 21, 2018 and sought approval of Bidding

Procedures and other related relief, pursuant to a proposed Asset Purchase Agreement (“APA”),

with respect to the sale of certain assets to Crown Health Care Laundry Services, LLC (the

“Crown Assets”). The United States Trustee filed an Objection including a Reservation of

Rights on January 8, 2019 to the Motion and proposed sale, seeking assurance that the estate

would receive a benefit to the estate.

       5.      An order approving the Motion, in part, was entered on January 15, 2019, setting

deadline and approval requirements and procedures for competing bids and scheduling a hearing

date and respective deadlines to consider the approval of the sale of Crown Assets in addition to

the procedures for a separate sale of Debtor’s assets identified as Atlanta PP&E (the “Atlanta

Assets”) on February 13, 2019 (“Bidding Procedures Order”).

       6.      The auction was held on February 7, 2019 pursuant to the Bidding Procedures at

the offices of Bond, Schoeneck & King. Crown Health Care Laundry, LLC was the only bidder

for the Crown Assets and was therefore deemed the highest and best offer. However, the Debtor

received competing bids for the Atlanta Assets resulting in the highest and best offer from

AMCP Clean Acquisition Company, LLC in the amount of $525,000 and a back-up bid from

Children’s Holding Group, LLC in the amount of $520,300.

       7.      Under Second Circuit law, the court must find that the debtor has a “good

business reason” to grant a sale under 11 U.S.C. § 363 outside the ordinary course of business.

The relevant factors in consideration of such a request to sell assets include:

       [t]he proportionate value of the asset to the estate as a whole, the amount of
       elapsed time since the filing, the likelihood that a plan of reorganization will be
       proposed and confirmed in the near future, the effect of the proposed disposition
       on future plans of reorganization, the proceeds to be obtained from the disposition

                                                  2
Case 18-31754-5-mcr         Doc 210 Filed 02/12/19 Entered 02/12/19 09:10:40                   Desc
                               Main Document    Page 3 of 3


       vis-a-vis any appraisals of the property, which of the alternatives of use, sale or
       lease the proposal envisions and, most importantly perhaps, whether the asset is
       increasing or decreasing in value.

       In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983).

       8.      The applicant bears the burden of demonstrating that the proposed sale will aid in

the debtor’s reorganization and is supported by good business judgment. See In re Ionosphere

Clubs, Inc., 100 B.R. 670, 677 (Bankr.S.D.N.Y.1989).

       9.      The United States Trustee submits that proceeds from the sale of the Crown

Assets and the Atlanta assets should be placed in escrow pending an appropriate carve-out

agreement among the parties for an adequate wind-down budget, including all administrative

expenses through closure of the case, all professional fees, Court fees and U.S. Trustee quarterly

fees. Absent a carve-out and sufficient allocation for winding down the estate, the estate bears a

significant burden to the detriment of unsecured creditors and risks absolute administrative

insolvency. Such a result violates the Lionel factors.


       WHEREFORE the United States Trustee requests that the Court deny the Motion in its

entirety, together with any other and further relief the Court may deem just and necessary.


Dated: February 11, 2019
Utica, New York
                                      Respectfully submitted,
                                      WILLIAM K. HARRINGTON
                                      UNITED STATES
                                      TRUSTEE FOR REGION 2

                                      By: /s/ Guy A. Van Baalen
                                      Guy A. Van Baalen
                                      Assistant United States Trustee
                                      105 U.S. Courthouse & Federal Building
                                      Utica, New York 13501
                                      (315) 793-8191



                                                 3
